Citation Nr: 1118444	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard from September 1975 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied service connection for a respiratory lung disease.  In February 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in November 2008.

In September 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  While the appellant has asserted chemical gas exposure during his period of ACDUTRA and has complained of pulmonary/respiratory symptoms since service, no pulmonary/respiratory disability was shown during ACDUTRA, or for many years thereafter, and there is no competent evidence or opinion that the appellant's current disability is medically related to his period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary/respiratory disability, to include COPD, are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for a pulmonary/respiratory disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A second letter, later in March 2006, provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2006 letters-which meet the content of notice requirements described in Dingess/Hartman, and Pelegrini-also meet the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various written statements provided by the appellant, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.  The Board notes that the RO was unable to obtain the appellant's service treatment records.  The RO submitted multiple requests to the National Personnel Records Center (NPRC) and the California Adjutant General's Office.  All of these requests yielded negative results and all required follow-up inquiries were accomplished.  The January 2007 California Adjutant General's Office response noted that they did not have the records and that the records should be with NPRC, and the March 2007 response from NPRC indicated that it did not have the records, and that the records should be with the state Adjutant General's Office.  The appellant was informed and he submitted copies of his service treatment records to the RO.  

The Board acknowledges that the appellant has not undergone VA examination in connection with the claim for service connection.  However, as explained in more detail below, the current record does not reflect even a prima facie claim for service connection for a pulmonary/respiratory disability.  As such, VA is not required to arrange for examination or to obtain a medical opinion in connection with this claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. § 3.6.

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the record presents no basis for a grant of service connection for a pulmonary/respiratory disability, to include COPD.

The appellant's service treatment records reflect no evidence of any pulmonary/respiratory disability, nor do they document any incident of alleged chemical gas exposure.  

Private treatment records from July 2003 reflect a normal chest X-ray.  The X-ray report noted that the lungs were clear, pulmonary vasculature were normal, and there was no pneumothorax.  An X-ray report from October 2003 also revealed a normal chest.  The X-ray reflected lungs free of active infiltrates, no evidence of pleural effusion or pneumothorax, and normal trachea.  Private treatment records reveal June 2006 diagnoses of pansinusitis, acute and chronic and sinusitis, and a June 2007 diagnosis of COPD.  

During the September 2010 Board hearing, the appellant testified that his protective mask was pulled off by a drill sergeant during a training exercise, exposing him to chemical gas.  The appellant alleged that this incident caused pulmonary/respiratory problems, such as difficulty breathing.  The appellant also contends that his current pulmonary/respiratory disability began during ACDUTRA and has continued to the present.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The appellant is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the appellant is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such assertions must be weighed against the medical and other objective evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, however, the appellant's assertions that he inhaled chemical gas during service and has had pulmonary/respiratory problems since service-made in connection with a claim for monetary benefits-are not supported by record.  The Board notes that the objective evidence does not support the incident involving chemical gas exposure, nor is there anything in the service treatment records reflecting any pulmonary or respiratory problems during service.  

The Board also notes that, notwithstanding the appellant's assertions, the post-service evidence reflects no documented pulmonary/respiratory symptoms or diagnosed disability for over 30 years after ACDUTRA.  The appellant's lungs were normal on X-ray in July and October 2003, and no pulmonary/respiratory disability was diagnosed until June 2006.  he Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Furthermore, there is no medical evidence or opinion currently of record that supports the appellant's claim that his pulmonary/respiratory disability is related to service, and neither he nor his representative has presented or identified any such existing evidence or opinion.  

Furthermore, to whatever extent the appellant and/or his representative attempt(s) to establish that there exists a medical nexus between the appellant's ACDUTRA and his current COPD, on the basis of lay assertions, alone, such assertions provide no basis for allowance of the claim.  Matters of diagnosis and medical etiology are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for a pulmonary/respiratory disability, to include COPD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a pulmonary/respiratory disability, to include COPD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


